In the Missouri Court of Appeats
Eastern District

DIVISION I*`IVE
STATE OF MISSOURI, ) EDl00064
)
Respondent, ) Appeal from the Circuit Couz“t
) of St. Louis County
v. ) 1lSL-CR3l9-0l
)
KEITH STUBBLEFIELD, ) Honorable Tom W. DePriest, Jr.
)
Appellant. ) Filed: March 4, 2014

introduction
Keith Stubblefield (Defendant) appeals his convictions and sentences for murder
in the first degree and armed criminal action, arguing there was insufficient evidence of

Defendant’s deliberation in the record to support a conviction for first-degree rnurder.'
We affirm.
Background
The evidence at trial supporting Defendant’s convictions was as follows.
Defendant and his girlfriend, Brandis McCollier (Victirn), lived together in an apartment

On January l7, 2011, they had friends Tatnara lvfcGili (McGill) and Duane Wilderness

k Det`ecidant also raises a number of issues in seven documents he filed pro se, denominated as filings under
Local Rule 380(c). Each of these either raise issues regarding counsel that are not cognizable on direct
appeai, or they are otherwise improper under Local Rule 330 as Defendant is represented by appellate
counsel. As such, we do not discuss them liere.

(Wilderness) over to their apartment as guests. Around 2200 a.m., the four of them were
sitting at a table in the f`ront roorn, and Defendant and Victim began arguing. At some
point, they moved into the kitchen and the argument escalated. Victirn came out of the
kitchen and sat down at the computer. Defendant came out and they started arguing
again, and Defendant sat on the couch.

Defendant and Victim continued arguing Defendant got up, pulled a gun out of
his pants, set it on an ironing board, and put Victim in a choke-hold. Victim “beat him
up" and Defendant fell on the ground Victirn stood over him and said, "Don’t you put
your liands on me no more." Victim went back to sit at the computer and picked up her
phone to call the police, but she hung up after Defendant told her that they would both be
"locked up” if the police came. Victim called her sister instead Victirn was holding her
and Defendant’s one-year-old daughter.

Defendant then told Wilderness he needed to leave, and Defendant asked McGill
for a ride. McGill asked Victim if she could use Victim’s car to drive Wilderness and
Defendant, and Victim said MoGill could give Wilderness a ride in Victim’s car but not
Defendant. Then Defendant said to McGill, "[G]et me out of here. Sornething bad going
to happen." Defendant then moved toward the back door of the apartment as if to leave.
McGill and Wilderness both turned away, then they heard a gunshot. They saw Victirn
fall to the floor. McGill testified Victim fell on top of her daughter, whom Victim had
been holding. McGill got on the floor, and Defendant looked at her and said, "[l\/lcGill],
you ready to die too?” Wilderness picked Victim up; Victim was not rnoving.

Wilderness walked outside with Defendant, Defendant looked around, and "took off."

Wilderness called 911. The St. Louis County l\/ledical examiner confirmed Victim died
of a single gunshot wound to her head.

The State charged Defendant as a prior and persistent offender with murder in the
first degree and armed criminal action. After a bench trial, the trial court convicted him
of both charges and sentenced him to concurrent sentences of life imprisonment without
probation or parole for murder, and life imprisonment for arined criminal action. This
appeal follows.

Discussion

Defendant’s sole point on appeal is that there was insufficient evidence presented
at trial to prove deliberation on the part of the Defendant, a necessary element of first-
degree inurder. We disagree.

Our review of a challenge to sufficiency of the evidence to support a conviction is
limited to a determination of "whether' the State introduced sufficient evidence at trial
from which a reasonable trier of fact could have found each element of the offense to
have been established beyond a reasonable doubt." State v. Anderson, 386 S.W.?>d 186,
189-90 (Mo. App. E.D. 2012) (quoting State v. Baternan, 318 S.W.3d 681, 686-87 (Mo.
banc 2010)), We accept as true all evidence and reasonable inferences favorable to the
verdict, disregarding contrary inferences "unless they are such a natural and logical
extension of the evidence that a reasonable juror would be unable to disregard them." I;d.

Regarding the element of deliberation, it is defined as "cool reflection for any
length of time no matter how brief." Section 565.002(3), RSl\/lo. (2000). Deliberation
may be implied from the circumstances surrounding the orime. Bateman, 318 S.W.3d at

687. One such circumstance is where the defendant had “ample opportunity to terminate

the confrontation." Ll_. at 687»88. Additionally, "[f]ailure to seek medical help for a
victim strengthens the inference that the defendant deliberated." § at 688 (quoting m
v. Strong, 142 S.W.3d 702, 717 (Mo. banc 2004)); State v. Howard, 896 S.W.Zd 471, 481
(Mo. App. S.D. l995) (inference of deliberation "strengthened by the fact that
[defendants] left the scene immediately after [] shooting without checking on [] victims
and procuring aid for them").

Here, there was sufficient evidence from which a trier of fact could have found
the element of deliberation beyond a reasonable doubt. There was eyewitness testimony
that Defendant and Victiin had a prolonged argument At one point Defendant set his
gun on the ironing board, and then he retrieved it. Afler a physical altercation between
Defendant and Victim, Defendant expressed that he wanted to leave because “something
bad" would happen. He moved toward the back door and it appeared he was leaving. l-Ie
instead shot Victim, implied he could do the same to McGill, and then left.

Given these facts, Defendant had time to terminate the confrontation, and even
voiced a desire to do so. Rather than leaving the apartment as he began to, he instead

chose to turn back inside the apartment and shoot Victim. This combined with his flight

after shooting Victim amounts to sufficient evidence of deliberation S_e§ Bateman, 3§8

S.W.?>d at 687-88. Point denied.

Conclusion

We affirm the judgment of the trial court.

 

Robeit M. Clayton lll, C. J., concurs.
Karl A. W. DeMarce, S. J., concurs.